—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered October 6, 1992, convicting him of criminal mischief in the third degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant caused damage to the complainant’s property in excess of $250 (see, Penal Law § 145.05). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Mangano, P. J., Rosenblatt, Miller and Ritter, JJ., concur.